


Exhibit 10.1

 

Schedules and Exhibits

 

Exhibit 2.1

 

Revolving Note

Exhibit 2.2(b)

 

Borrowing Notice

Exhibit 2.3(c)

 

Continuation/Conversion Notice

Exhibit 2.8

 

Intentionally Left Blank

Exhibit 6.2(b)

 

Certificate Accompanying Financial Statements

Exhibit 10.5

 

Assignment and Acceptance Agreement

 

 

 

Schedule 1.1(a)

 

Existing Liens

Schedule 3.1

 

Lenders Schedule

Schedule 4.1

 

Security Documents

Schedule 5

 

Disclosure Schedule

 

 

Section 5.6

Material Adverse Effect

 

 

Section 5.7

Material Restrictions

 

 

Section 5.9

Litigation

 

 

Section 5.10

Labor Disputes and Acts of God

 

 

Section 5.11

ERISA Disclosures

 

 

Section 5.12

Environmental and Other Laws

 

 

Section 5.13

Names and Places of Business

 

 

Section 5.14

Subsidiaries

Schedule 7.1

 

Existing Indebtedness

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.1

 

AMENDED AND RESTATED REVOLVING NOTE

 

Houston, Texas

 

February           , 2007

 

FOR VALUE RECEIVED, the undersigned, Comfort Systems USA, Inc., a Delaware
corporation (herein called “Borrower”), hereby promises to pay to the order of
                                                                            
(herein called “Lender”), the principal sum equal to its Revolving Loan
Commitment as set forth in the Credit Agreement (as hereinafter defined), or, if
greater or less, the aggregate unpaid principal amount of the Revolving Loans
made by Lender to Borrower pursuant to the terms of the Credit Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Credit Agreement, both principal and interest
payable as herein provided in lawful money of the United States of America at
the offices of Agent under the Credit Agreement, or at such other place within
Houston, Harris County, Texas, as from time to time may be designated by the
holder of this Note.

 

This Note (a) is issued and delivered under that certain Amended and Restated
Credit Agreement of even date herewith among Borrower, Wachovia Bank, N.A., as
Lead Arranger and Administrative Agent, and the lenders (including Lender)
referred to therein (herein, as from time to time supplemented, amended or
restated, called the “Credit Agreement”), and is a “Note” as defined therein,
(b) is subject to the terms and provisions of the Credit Agreement, which
contains provisions for payments and prepayments hereunder and acceleration of
the maturity hereof upon the happening of certain stated events, and (c) is
secured by and entitled to the benefits of certain Security Documents (as
identified and defined in the Credit Agreement).  Payments on this Note shall be
made and applied as provided in the Credit Agreement.  Reference is hereby made
to the Credit Agreement for a description of certain rights, limitations of
rights, obligations and duties of the parties hereto and for the meanings
assigned to terms used and not defined herein and to the Security Documents for
a description of the nature and extent of the security thereby provided and the
rights of the parties thereto.

 

Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest which, under applicable Law, may be
contracted for, charged, or received on this Note, and this Note is expressly
made subject to the provisions of the Credit Agreement which more fully set out
the limitations on how interest accrues hereon.  In the event applicable Law
provides for an interest ceiling under Chapter 303 of the Texas Finance Code
(the “Texas Finance Code”) as amended, for that day, the ceiling shall be the
“weekly ceiling” as defined in the Texas Finance Code and shall be used in this
Note for calculating the Highest Lawful Rate and for all other purposes.  The
term “applicable law” as used in this Note shall mean the laws of the State of
Texas or the laws of the United States, whichever laws allow the greater
interest, as such laws now exist or may be changed or amended or come into
effect in the future.

 

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and

 

2

--------------------------------------------------------------------------------


 

all endorsers, sureties and guarantors of this Note jointly and severally agree
to pay reasonable attorneys’ fees and collection costs to the holder hereof in
addition to the principal and interest payable hereunder.

 

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

 

This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of Texas (without regard to principles of conflicts of
law), except to the extent the same are governed by applicable federal Law.

 

This indebtedness evidenced by this Note is given in partial renewal, extension
and restatement of (but not in extinguishment or novation of) the Prior
Indebtedness, as defined and described in the Credit Agreement.

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(b)

 

BORROWING NOTICE

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of February           , 2007 (as from time to time amended, the “Agreement”), by
and among Comfort Systems USA, Inc. (“Borrower”), Wachovia Bank, N.A., as Lead
Arranger and Administrative Agent, and certain financial institutions
(“Lenders”).  Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.  Borrower hereby requests a Borrowing of
new Revolving Loans to be advanced pursuant to Section 2.2(a) of the Agreement
as follows:

 

Aggregate amount of Borrowing:

 

$____________________

Type of Loans in Borrowing:

 

_____________________

Date on which Revolving Loans are to be advanced:

 

_____________________

Length of Interest Period for

 

 

Eurodollar Loans (1, 2, 3, or 6 months):

 

                  months

If combined with existing Revolving Loans see attached Continuation/Conversion
Notice.

 

 

 

To induce Lenders to make such Revolving Loans, Borrower hereby represents,
warrants, acknowledges, and agrees to and with Agent and each Lender that:

 

(a)                                  The officer of Borrower signing this
instrument is the duly elected, qualified and acting officer of Borrower as
indicated below such officer’s signature hereto having all necessary authority
to act for Borrower in making the request herein contained.

 

(b)                                 The representations and warranties of
Borrower set forth in the Agreement and the other Loan Documents are true and
correct in all material respects (without duplication of materiality qualifiers
contained therein) on and as of the date hereof (except to the extent that the
facts on which such representations and warranties are based have been changed
by the extension of credit under the Agreement), with the same effect as though
such representations and warranties had been made on and as of the date hereof,
except for any such representation or warranty that expressly applies to a
specified earlier date, in which case such representation or warranty shall have
been true in all material respects on and as of such earlier date.

 

(c)                                  There does not exist on the date hereof any
condition or event which constitutes a Default which has not been waived in
writing as provided in Section 10.1(a) of the Agreement; nor will any such
Default exist upon Borrower’s receipt and application of the Loans requested
hereby.  Borrower will use the Loans hereby requested in compliance with
Section 2.4 of the Agreement.

 

(d)                                 Except to the extent waived in writing as
provided in Section 10.1(a) of the Agreement, each Restricted Person has
performed and complied with all agreements and conditions in the Agreement
required to be performed or complied with by such Restricted

 

1

--------------------------------------------------------------------------------


 

Person on or prior to the date hereof, and each of the conditions precedent to
Advances contained in the Agreement remains satisfied.

 

(e)                                  Intentionally Left Blank.

 

(f)                                    The Loan Documents have not been
modified, amended or supplemented by any unwritten representations or promises,
by any course of dealing, or by any other means not provided for in
Section 10.1(a) of the Agreement.  The Agreement and the other Loan Documents
are hereby ratified, approved, and confirmed in all respects.

 

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.

 

IN WITNESS WHEREOF, this instrument is executed as of                         ,
20    .

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.3(c)

 

CONTINUATION/CONVERSION NOTICE

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of February           , 2007 (as from time to time amended, the “Agreement”), by
and among Comfort Systems USA, Inc. (“Borrower”), Wachovia Bank, N.A., as Lead
Arranger and Administrative Agent, and the lenders referred to therein
(“Lenders”).  Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.

 

Borrower hereby requests a Conversion or Continuation of existing Loans into a
new Borrowing pursuant to Section 2.3 of the Agreement as follows:

 

Existing Borrowing(s) to be continued or converted:

 

$                         of Eurodollar Loans with Interest Period ending
                                 

$                         of Base Rate Loans

 

If being combined with new Loans, $                         of new Loans to be
advanced on                                               

 

Aggregate amount of Borrowing:                $                        

 

Type of Loans in new Borrowing:                                      

 

Date of Continuation or Conversion:                        

 

Length of Interest Period for Eurodollar Loans (1, 2, 3, or 6
months):                                                     months

 

IN WITNESS WHEREOF this instrument is executed as of 
                            .

 

 

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.8

 

INTENTIONALLY LEFT BLANK

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 6.2(b)

 

CERTIFICATE ACCOMPANYING
FINANCIAL STATEMENTS

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of February           , 2007 (as from time to time amended, the “Agreement”), by
and among Comfort Systems USA, Inc. (“Borrower”),  Wachovia Bank, N.A., as Lead
Arranger and Administrative Agent, and certain financial institutions
(“Lenders”), which Agreement is in full force and effect on the date hereof. 
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement.

 

This Certificate is furnished pursuant to Section 6.2(b) of the Agreement. 
Together herewith Borrower is furnishing to Agent and each Lender s the
[audited/unaudited] financial statements of Borrower (the “Financial
Statements”) as at                          (the “Reporting Date”).  Borrower
hereby represents, warrants, and acknowledges to Agent and each Lender that:

 

(a)                                  the officer of Borrower signing this
instrument is the duly elected, qualified and acting                          of
Borrower and as such is Borrower’s chief financial officer;

 

(b)                                 the Financial Statements are fair and
complete in all material respects and satisfy the requirements of the Agreement;

 

(c)                                  attached hereto is a schedule of
calculations showing Borrower’s compliance as of the Reporting Date with the
requirements of Section 7.11 of the Agreement *[and Borrower’s non-compliance as
of such date with the requirements of Section                          of the
Agreement];

 

(d)                                 on the Reporting Date Borrower was, and on
the date hereof Borrower is, in full compliance with the disclosure requirements
of Section 6.2 of the Agreement, and no Default otherwise existed on the
Reporting Date or otherwise exists on the date of this instrument *[except for
Default(s) under Section(s)                          of the Agreement, which
*[is/are] more fully described on a schedule attached hereto].

 

The officer of Borrower signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his opinion necessary to enable him to express
an informed opinion with respect to the above.

 

IN WITNESS WHEREOF, this instrument is executed as of                         ,
20        .

 

 

Comfort Systems USA, Inc.

 

 

 

 

 

By:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 10.5

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
February           , 2007 (the “Credit Agreement”) among Comfort Systems
USA, Inc., a Delaware corporation (the “Borrower”), the Lenders (as defined in
the Credit Agreement) and Wachovia Bank, N.A., as Lead Arranger and
Administrative Agent for the Lenders (the “Agent”).  Terms defined in the Credit
Agreement are used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

 

1.                                       The Assignor hereby sells and assigns
to the Assignee, without recourse and without representation or warranty except
as expressly set forth herein, and the Assignee hereby purchases and assumes
from the Assignor, an interest in and to the Assignor’s rights and obligations
under the Credit Agreement and the other Loan Documents as of the date hereof
equal to the percentage interest specified on Schedule 1 of all outstanding
rights and obligations under the Credit Agreement and the other Loan Documents. 
After giving effect to such sale and assignment, the Assignee’s Commitment and
the amount of the Loans owing to the Assignee will be as set forth on Schedule
1.

 

2.                                       The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Restricted Person or the performance or observance by
any Restricted Person of any of its obligations under the Loan Documents or any
other instrument or document furnished pursuant thereto; and (iv) attaches the
Note held by the Assignor and requests that Agent exchange such Note for new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and to the Assignor in an amount equal
to the Commitment retained by the Assignor, if any, as specified on Schedule 1.

 

3.                                       The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 6.2 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes Agent to take such action as Agent on its behalf
and to exercise such powers and discretion under the Credit Agreement as are
delegated to Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms

 

1

--------------------------------------------------------------------------------


 

of the Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any required U.S. Internal Revenue Service forms.

 

4.                                       Following the execution of this
Assignment and Acceptance, it will be delivered to Agent for acceptance and
recording by Agent and (unless an Event of Default shall have occurred and be
continuing) acceptance by Borrower.  The effective date for this Assignment and
Acceptance (the “Effective Date”) shall be the date of acceptance hereof by
Agent and, unless an Event of Default shall have occurred and be continuing,
Borrower, unless otherwise specified on Schedule 1.

 

5.                                       Upon such acceptance and recording by
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.  Upon such
acceptance and recording by Agent, from and after the Effective Date, Agent
shall make all payments under the Credit Agreement and the Notes in respect of
the interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee. 
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the Notes for periods prior to the Effective Date
directly between themselves.

 

6.                                       This Assignment and Acceptance shall be
governed by, and construed in accordance with, the Laws of the State of Texas.

 

7.                                       This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of Schedule 1 to this Assignment
and Acceptance by telecopier shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

 

Percentage interest assigned:

 

 

 

 

%

 

 

 

 

Assignee’s Revolving Loan Commitment:

$

 

 

 

 

 

 

Aggregate outstanding principal amount of Revolving Loans assigned:

$

 

 

 

 

 

 

Principal amount of Revolving Note payable to Assignee:

$

 

 

 

 

 

 

Principal amount of Revolving Note payable to Assignor:

$

 

 

 

Effective Date (if other than date of acceptance by Agent):

 

*            , 20        

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

By:

 

 

Title:

 

 

Dated:

 

   , 20

 

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

Domestic Lending Office:

 

 

 

Eurodollar Lending Office:

 

--------------------------------------------------------------------------------

*                                         This date should be no earlier than
five Business Days after the delivery of this Assignment and Acceptance to
Agent.

 

Accepted [and Approved] **

this        day of                       , 20   

 

3

--------------------------------------------------------------------------------


 

Wachovia Bank, N.A.

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[Approved this          day

 

of                         , 20        

 

 

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

]**

 

Title:

 

 

--------------------------------------------------------------------------------

**                                  Required if the Assignee is an Eligible
Transferee solely by reason of subsection (b) of the definition of “Eligible
Transferee”.

 

4

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)

 

EXISTING LIENS

 

Debtor

 

Jurisdiction

 

Filing Number

 

Filing
Date

 

Secured Party

Accurate Air Systems, L.P.

 

Texas

 

95-00073962

 

04/14/95

 

HT Financial Corp. dba Vical Financial

Accurate Air Systems, L.P.

 

Texas

 

00-756074

 

01/20/00

 

HT Financial Corp dba Vical Financial

Accurate Air Systems, L.P.

 

Texas

 

05-00016690

 

01/14/05

 

HT Financial Corp dba Vical Financial

Accurate Air Systems, L.P.

 

Texas

 

04-0051134644

 

12/16/03

 

US Bancorp

Atlas Comfort Systems USA, L.P. (f/k/a Atlas Air Conditioning, L.P.)

 

Texas

 

30002699594

 

9/25/02

 

Inter-tel Leasing, Inc.

Atlas Comfort Systems USA, L.P.

 

Texas

 

05-0034118375

 

11/03/05

 

Inter-tel Leasing, Inc.

Atlas Comfort Systems USA, L.P.

 

Texas

 

06-0035384544

 

10/25/06

 

US Bancorp

Atlas Comfort Systems USA, L.P.

 

Texas

 

06-0038714039

 

11/27/06

 

US Bancorp

Atlas Comfort Systems USA, L.P.

 

Texas

 

06-0041092860

 

12/19/06

 

Inter-Tel Leasing, Inc.

Batchelor’s Mechanical Contractors, Inc.

 

Alabama

 

04-0972077

 

12/17/04

 

Beard Equipment Company

Batchelor’s Mechanical Contractors, Inc.

 

Alabama

 

05-0060985

 

01/24/05

 

Beard Equipment Company

California Comfort Systems USA, Inc.

 

California

 

04-7007236776

 

11/24/04

 

Employment Development Department

Comfort Systems USA, Inc.

 

Delaware

 

10923560

 

8/13/01

 

Pullman Bank and Trust Company

Comfort Systems USA, Inc.

 

Delaware

 

20326656

 

01/14/02

 

Pacific Rim Capital, Inc.

Comfort Systems USA, Inc.

 

Delaware

 

20654099

 

02/22/02

 

Pullman Bank and Trust Company

Comfort Systems USA, Inc.

 

Delaware

 

62628436

 

07/31/06

 

Pullman Bank and Trust Company

Comfort Systems USA, Inc.

 

Delaware

 

30438237

 

1/27/03

 

Ford Motor Credit Co.

Comfort Systems USA, Inc.

 

Delaware

 

40458184

 

2/19/04

 

Citicorp Leasing, Inc.

Comfort Systems USA, Inc.

 

Florida

 

200202820287

 

12/11/02

 

Liberty North America Corporation

Comfort Systems USA, Inc.

 

Indiana

 

200200006843530

 

6/29/02

 

Ford Motor Credit Co.

 

1

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Filing Number

 

Filing
Date

 

Secured Party

Comfort Systems USA, Inc.

 

Texas

 

20036050096

 

7/3/02

 

Ford Motor Credit Co.

Comfort Systems USA (Bristol), Inc.

 

Delaware

 

11204911

 

09/21/01

 

The Cit Group/Equipment

Comfort Systems USA (Bristol), Inc.

 

Delaware

 

32720319

 

10/07/03

 

Greene County Bank

Comfort Systems USA (Bristol), Inc.

 

Texas

 

20030770988

 

5/20/02

 

Farmers State Bank

Comfort Systems USA G.P., Inc.

 

Delaware

 

10923560

 

08/13/01

 

Pullman Bank and Trust Company

Comfort Systems USA G.P., Inc.

 

Delaware

 

20326656

 

01/14/02

 

Pacific Rim Capital, Inc.

Comfort Systems USA G.P., Inc.

 

Delaware

 

20654099

 

02/22/02

 

Pullman Bank and Trust Company

Comfort Systems USA G.P., Inc.

 

Delaware

 

62628436

 

07/31/06

 

Pullman Bank and Trust Company

Comfort Systems USA G.P., Inc.

 

Delaware

 

22295701

 

09/09/02

 

US Bancorp

Comfort Systems USA G.P., Inc.

 

Delaware

 

30438237

 

01/27/03

 

Ford Motor Credit Co

Comfort Systems USA G.P., Inc.

 

Delaware

 

40458184

 

02/19/04

 

Citicorp Leasing, Inc.

Comfort Systems USA (Hartford), Inc.

 

Delaware

 

52376490

 

08/02/05

 

The City Group/Equipment Financing, Inc.

Comfort Systems USA (Southeast), Inc.

 

Delaware

 

62475481

 

07/18/06

 

Thompson Tractor Co., Inc.

Comfort Systems USA (Pasadena), L.P. (f/k/a United Environmental Services, L.P.)

 

Texas

 

30008112429

 

11/14/02

 

IOS Capital, LLC

Comfort Systems USA (Western Michigan), Inc.

 

Michigan

 

D937345

 

07/23/02

 

New Equipment Leasing Inc.

Comfort Systems USA (Western Michigan), Inc.

 

Michigan

 

2003056075-1

 

3/25/03

 

New Equipment Leasing Inc.

Helm Corporation

 

Colorado

 

20012028540

 

04/12/01

 

Citicorp Vendor Finance Inc.

Helm Corporation

 

Colorado

 

2006F033790

 

04/07/06

 

Citicorp Vendor Finance Inc.

North American Mechanical, Inc.

 

Delaware

 

53961126

 

12/21/05

 

Rhyme Business Products

Quality Air Heating and Cooling, Inc.

 

Michigan

 

D960195

 

09/30/02

 

Ervin Leasing Company

Salmon & Alder, LLC

 

Utah

 

01-707637

 

02/27/01

 

The City Group/Equipment Financing Inc.

S.I. Goldman Company, Inc.

 

Delaware

 

31620932

 

05/23/03

 

Canon Financial Services, Inc.

S.I. Goldman Company, Inc.

 

Delaware

 

31841157

 

06/13/03

 

Canon Financial Services, Inc.

 

2

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Filing Number

 

Filing
Date

 

Secured Party

S.I. Goldman Company, Inc.

 

Delaware

 

50011917

 

01/03/05

 

Safeco Credit Co. Inc.

S.M. Lawrence Co., Inc.

 

Tennessee

 

101031279

 

05/23/01

 

Nikon Inc. Instrument Group

Tri-City Mechanical, Inc.

 

Arizona

 

200513584560

 

04/01/05

 

Marlin Leasing Corp

Western Building Services, Inc.

 

Colorado

 

2004F123574

 

11/09/04

 

Dell Financial Services, L.P.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

 

LENDERS SCHEDULE

 

Domestic Lending Office

 

Eurodollar
Lending
Office

 

Percentage
Share

 

Revolving Loan
Commitment

 

Wachovia Bank, N.A.

2800 Post Oak Blvd., Suite 3400

Houston, Texas 77056

Telephone: (713) 402-3614

 

Same

 

25

%

$

25,000,000

 

Capital One, N.A.

5718 Westheimer, Suite 600

Houston, Texas 77057

Telephone: (713) 435-5024

Fax: (713) 706-5499

 

Same

 

25

%

$

25,000,000

 

Bank of Texas, N.A.

5 Houston Center

1401 McKinney, Suite 1650

Houston, Texas 77010

Telephone: (713) 289-5855

Fax: (713) 289-5825

 

Same

 

25

%

$

25,000,000

 

Bank of Scotland

565 Fifth Avenue

New York, NY 10017

Telephone: (212) 450-0837

Fax: (212)479-2806

 

Same

 

25

%

$

25,000,000

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

SECURITY DOCUMENTS

 

1.                                       Amended and Restated Security Agreement
by and among Borrower and its subsidiaries and Wachovia Bank, N.A., as Lead
Arranger and Administrative Agent.

 

2.                                       Amended and Restated Pledge Agreement
by and among Borrower and its subsidiaries and Wachovia Bank, N.A., as Lead
Arranger and Administrative Agent.

 

3.                                       Assignment of Notes and Liens dated as
of February 20, 2007 (the “Assignment of Prior Credit Documents”) among Capital
One, N.A., formerly known as Hibernia National Bank, as agent and lender, Bank
of Texas, Bank of Scotland, First Bank & Trust and RZB Finance LLC, as lenders,
and Wachovia Bank, N.A., as administrative agent and lender, Bank of Texas,
N.A., Bank of Scotland and Capital One, N.A., as lenders, and Borrower.

 

4.                                       Intercreditor Agreement dated as of
October 23, 2003 among Federal Insurance Company, an Indiana corporation, Arch
Insurance Company, a Missouri corporation, and Bank of Texas, N.A., as amended
by the First Amendment to Intercreditor Agreement dated as of March 1, 2005, as
amended by the Second Amendment to Intercreditor Agreement dated as of June 30,
2005, as assigned to the Prior Agent pursuant to the Assignment of Notes and
Liens dated June 30, 2005 among Bank of Texas, N.A., the Prior Agent and the
Borrower, as amended by the Third Amendment to Intercreditor Agreement dated as
of September 29, 2006, as amended by the Fourth Amendment to Intercreditor
Agreement dated as of February 20, 2007, and as assigned to Wachovia Bank, N.A.,
as Lead Arranger and Administrative Agent, pursuant to the Assignment of Prior
Credit Documents.

 

1

--------------------------------------------------------------------------------


 

SECTION 5.6 to SCHEDULE 5

 

Material Adverse Effect

 

NONE

 

1

--------------------------------------------------------------------------------


 

SECTION 5.7 to SCHEDULE 5

 

Material Restrictions

 

NONE

 

1

--------------------------------------------------------------------------------


 

SECTION 5.9 to SCHEDULE 5

 

Litigation

 

NONE

 

1

--------------------------------------------------------------------------------


 

SECTION 5.10 to SCHEDULE 5

 

Labor Disputes and Acts of God

 

NONE

 

1

--------------------------------------------------------------------------------


 

SECTION 5.11 to SCHEDULE 5

 

ERISA Plans and Liabilities

 

ERISA Plans

 

Comfort Systems USA, Inc. 401(k)

Comfort Systems USA Section 125 Plan

Comfort Systems USA Health Plan

Comfort Systems USA Basic and Voluntary Life Insurance Plan

Comfort Systems USA Basic and Voluntary Accidental Death and Dismemberment Plan

Comfort Systems USA Long Term Disability Income Benefit Plan

Comfort Systems USA Short Term Disability Income Benefit Plan

Woodcock & Armani Mechanical Contractors Health Plan

ABJ Fire Protection Health Plan

Eastern Heating & Cooling Health Plan

MJ Mechanical Health Plan

 

1

--------------------------------------------------------------------------------


 

SECTION 5.12 to SCHEDULE 5

 

Environmental and Other Laws

 

NONE

 

1

--------------------------------------------------------------------------------

 

SECTION 5.13 to SCHEDULE 5

 

Names and Places of Business

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

ACI Mechanical, Inc.

 

Principal Place of Business

 

3116 S. Duff Avenue, Ames, Iowa 50010

 

 

 

CS35 Acquisition

ARC Comfort Systems USA, Inc.

 

Principal Place of Business

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

1110 East Douglas Ave.

Visailia, CA 93292

 

American Refrigeration Contractors; MDC Service Corporation
Superior Mechanical Systems, Inc.
CS17 Acquisition Corp.
Comfort Systems USA (Central California), Inc.

Accurate Air Systems, L.P.

 

Principal Place of Business

 

9745 Bent Oak Drive, Houston, Texas 77040

 

 

 

 

Accu-Temp GP, Inc.

 

Principal Place of Business

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

 

 

Accu-Temp LP, Inc.

 

Principal Place of Business

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

 

 

AirTemp, Inc.

 

Principal Place of Business

 

11 Wallace Avenue, South Portland, Maine 04106

 

 

 

 

Atlas-Accurate Holdings, L.L.C.

 

Principal Place of Business

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

 

 

Atlas Comfort Systems USA, L.P.

 

Principal Place of Business

 

4133 Southerland, Houston, Texas 77092

 

 

 

Atlas Air Conditioning Company, L.P.

 

 

Satellite

 

10693 Wakeman Drive, Manassas, Virginia 20110

 

 

 

 

 

 

Satellite

 

1225 E. Crosby Road, Suite B-14, Carrollton, Texas 75006

 

 

 

 

 

 

Satellite

 

17745 Ashley Drive, Suite B, Panama City Beach, Florida 32413

 

 

 

 

 

 

Satellite

 

340 East Shelbourne Avenue, Las Vegas, Nevada 89123

 

 

 

Atlas Comfort Systems Nevada
Comfort Systems USA Las Vegas

 

 

Satellite

 

620 Magnolia avenue, Suite E, Ontario, California 91762

 

 

 

 

Batchelor’s Mechanical Contractors, Inc.

 

Principal Place of Business

 

3110 Old Shell Road, Mobile, Alabama 36607

 

 

 

 

BCM Controls Corporation

 

Principal Place of Business

 

19 Wheeling Avenue, Woburn, Massachusetts 01801

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

California Comfort Systems USA, Inc.

 

Principal Place of Business

 

9750 Distribution Avenue, San Diego, California 92121

 

650 Alpine Way

Escondido, CA 92029

4660 Viewridge Ave.

San Diego, CA 92123

 

Golden State Mechanical, Inc.
Helm Corporation San Diego
Weather Engineering, Inc.
RMC2 Mechanical Systems, Inc.

Climate Control, Inc.

 

Principal Place of Business

 

1057 Bill Tuck Highway, So Boston, Virginia 24592

 

 

 

CS43 Acquistion Corp.
Comfort Systems USA (Raleigh), Inc.
CCI Systems, Inc.
Comfort Systems USA (South Boston), Inc.

Comfort Systems USA (Arkansas), Inc.

 

Principal Place of Business

 

4806 Rixey Road, North Little Rock, Arkansas 72117

 

 

 

CS16 Acquisition Corp.
River City Mechanical, Inc.

 

 

Satellite

 

1915 North Shiloh, Fayetteville, Arkansas 72704

 

 

 

 

Comfort Systems USA (Atlanta), Inc.

 

Principal Place of Business

 

2275 Northwest Parkway Rd., Suite 105, Bldg.3, Marietta, Georgia 30067

 

 

 

H & M Mechanical, Inc.

Comfort Systems USA (Baltimore), Inc.

 

Principal Place of Business

 

2105 Emmorton Park Road, Suite 104, Edgewood, Maryland 21040

 

 

 

CS49 Acquisition Corp.

Comfort Systems USA (Bristol), Inc.

 

Principal Place of Business

 

294 Blevins Blvd., Bristol, Virginia 24203-0757

 

 

 

Fred Hayes Heating & Air Conditioning Fred Hayes Mechanical Contractors

Comfort Systems USA (Carolinas), Inc.

 

Principal Place of Business

 

6600-A North Park Blvd., Charlotte, North Carolina 28216

 

 

 

 

Comfort Systems USA (Florida), Inc.

 

Principal Place of Business

 

799 Bennett Drive, Longwood, Florida 32750

 

 

 

The Drake Corporation
All Temp Services Air Masters of Tampa Bay

Comfort Systems USA (Hartford), Inc.

 

Principal Place of Business

 

50 Baker Hollow Road Ste. A, Windsor, Connecticut 06095

 

 

 

Comfort Systems USA Energy Services The Harvey Robbin Company
MBS Acquisition Corp.

Comfort Systems USA (Intermountain), Inc.

 

Principal Place of Business

 

2035 S. Milestone Drive, Salt Lake City, Utah 84104

 

 

 

Air Pro Heating & Air Conditioning CSI/Bonneville
Contract Services Freeway Heating & Air Conditioning
Pond Plumbing & Heating
Salmon & Alder

Comfort Systems USA National Accounts LLC

 

Principal Place of Business

 

2655 Fortune Circle West, Suite E-F, Indianapolis, Indiana 46241

 

 

 

Accu-Temp, LLC
Comfort Systems USA National Service Organization, Inc.
CS33 Acquisition Corp.

Comfort Systems USA (Ohio), Inc.

 

Principal Place of Business

 

30300 Bruce Industrial Parkway, Solon, Ohio 44139

 

 

 

Comfort Systems USA (Cleveland), Inc. Tech Heating and Air Conditioning, Inc.

 

2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

2874 E. Kemper Road, Sharonville, Ohio 45241

 

 

 

 

 

 

Satellite

 

3080 South Tech Blvd, Miamisburg, Ohio 45342

 

 

 

 

 

 

Satellite

 

670 K Lakeview Plaza Blvd., Worthington, Oh 43085

 

 

 

 

Comfort Systems USA (Pasadena), L.P.

 

Principal Place of Business

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

4107 New West Drive

Pasadena, TX 77507

85 IH10 North, Ste 110

Beaumont, TX 77707

 

United Environmental Services, L.P.

Comfort Systems USA (Southeast), Inc.

 

Principal Place of Business

 

435 Corday Street, Pensacola, Florida 32503

 

 

 

Gulfside Mechanical, Inc.

Neel Mechanical Contractors, Inc.

CS22 Acquisition Corp.

 

 

Satellite

 

250 Commercial Drive, Thomasville, Georgia 31757

 

 

 

 

 

 

Satellite

 

255 Southgate Road, Dothan, Alabama 36301

 

 

 

 

 

 

Satellite

 

4251 Alden Drive, Mobile, Alabama 36693

 

 

 

 

 

 

Satellite

 

4518 Val North Drive, Valdosta, Georgia 31602

 

 

 

 

Comfort Systems USA (Syracuse), Inc.

 

Principal Place of Business

 

6500 New Venture Gear Drive, East Syracuse, New York 13057

 

 

 

Armani Plumbing & Mechanical

ABJ Fire Protection Company

Woodcock & Associates

Woodcock & Armani

Comfort Systems USA (Texas), L.P.

 

Principal Place of Business

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

 

 

Comfort Systems USA G.P., Inc.

 

Principal Place of Business

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

 

 

Comfort Systems USA (Twin Cities), Inc.

 

Principal Place of Business

 

777 Post Oak Blvd, Suite 500, Houston, TX 77056

 

2611 Hamiline Avenue North, Suite 150

Roseville, MN 55113

 

EDS

Energy Development Services

Comfort Systems USA (Western Michigan), Inc.

 

Principal Place of Business

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

421 North Lafayette St.

Greenville, MI 48838

 

River City Mechanical, Inc.

Troost Service Co.

H & H Plumbing. Heating & Hardware

CS53 Acquisition Corp.

 

Principal Place of Business

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

 

 

Design Mechanical, Incorporated

 

Principal Place of Business

 

168 CTC Blvd. Suite D, Louisville, Colorado 80027

 

 

 

Colorado Plumbing Services

DMI Acquisition Corp.

Design Mechanical, Inc.

 

Satellite

 

P.O. Box 3070, 210 Marmot Lane, Suite B5 & B8, Eagle, Colorado 81631-3070

 

 

 

 

Eastern Heating & Cooling, Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Eastern Refrigeration Co., Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

Granite State Holdings Company, Inc.

 

Principal Place of Business

 

777 Post Oak Blvd, Suite 500, Houston, Texas 77056

 

 

 

 

Granite State Plumbing & Heating LLC

 

Principal Place of Business

 

10 N. Riverdale Road, Weare, New Hampshire 03281

 

 

 

 

 

 

Satellite

 

26 Waterford Place, Gilford, New Hampshire 03249

 

 

 

 

H&M Mechanical, Inc.

 

Principal Place of Business

 

135 Belcher Drive, Pelham, Alabama 35124

P.O. Box 36397 Birmingham, AL 35236

 

 

 

Comfort Systems USA (Atlanta), Inc.

CS31 Acquisition Corp

Helm Corporation

H&M Plumbing Company, Inc.

H&M Mechanical Contractors, Inc.

Helm Corporation

 

Principal Place of Business

 

168 CTC Blvd. Suite D, Louisville, Colorado 80027

 

 

 

 

Hess Mechanical Corporation

 

Principal Place of Business

 

9600 Fallard Court, Upper Marlboro, Maryland 20772-6703

 

 

 

CS12 Acquisition Corp.

Hudson River Heating and Cooling, Inc.

 

Principal Place of Business

 

10 Airline Drive Suite 205, Albany, New York 12205

 

 

 

 

H-VAC Supply, L.L.C.

 

Principal Place of Business

 

P.O. Box 4956, Suite 1134, Caguas, Puerto Rico 00726-4956

 

 

 

 

HydroKool, L.L.C.

 

Principal Place of Business

 

6875 W. Galveston, Chandler, Arizona 85226

 

 

 

 

J&J Mechanical, Inc.

 

Principal Place of Business

 

3405 Robards Court, Louisville, Kentucky 40218

 

4006 South Brook Street

Louisville, KY 40218

 

CS54 Acquisition Corp.

James Air Conditioning Enterprise Inc.

 

Principal Place of Business

 

P.O. Box 4956 Ste 1134, Caguas, Puerto Rico 00726-4956

Caguas, PR 00726-4956 Carr #1KM -23 HM.O B.O. , Rio Guaynbabo, PR 00970

 

 

 

 

Martin Heating, Inc.

 

Principal Place of Business

 

2035 S. Milestone Drive, Salt Lake City, Utah 84104

 

1655 W. High School Rd.

Jackson Hole, WY 83001

 

 

Mechanical Technical Services, L.P.

 

Principal Place of Business

 

9601 Dessau Road, Bldg 3, Suite 303, Austin, Texas 78754

 

 

 

MTECH
FHN Enterprises, Ltd.

 

4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

MJ Mechanical Services, Inc.

 

Principal Place of Business

 

2040 Military Road, Tonawanda, New York 14150

 

 

 

JM State Refrigeration

MJ Acquistion Corp.

Vastola Heating & Air Conditioning

MJ Mechanical Services, Inc.

 

Satellite

 

300 Fire Tower Drive, Tonawanda, New York 14150

 

 

 

 

North American Mechanical, Inc.

 

Principal Place of Business

 

6135 North American Lane, De Forest, Wisconsin 53532

 

 

 

CS13 Acquisition Corp.

Quality Air Heating and Cooling, Inc.

 

Principal Place of Business

 

3395 Kraft Avenue, SE, Grand Rapids, Michigan 49512

 

 

 

Control Logic

Precision Services, Inc.

 

 

Satellite

 

2306 Winters Drive, Portage, Michigan 49002

 

 

 

 

Quality Professional Employer Organization LLC

 

Principal Place of Business

 

3395 Kraft Avenue, SE, Grand Rapids, Michigan 49512

 

 

 

 

S.I. Goldman Company, Inc.

 

Principal Place of Business

 

799 Bennett Drive, Longwood, Florida 32750

 

 

 

CS14 Acqustion Corp.

Central Construction

Mechanical Service Group

 

 

Satellite

 

320 Melody Lane, Casselberry, Florida 32707

 

 

 

 

S.M. Lawrence Co., Inc.

 

Principal Place of Business

 

245 Preston Street, Jackson, Tennessee 38301

 

 

 

CEL, Inc.

Casey Electric

 

 

Satellite

 

667 Chaney Drive, Collierville, Tennessee 38017

 

 

 

 

SA Associates, Inc.

 

Principal Place of Business

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

 

 

Salmon & Alder Associates

Salmon & Alder, LLC

 

Principal Place of Business

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

 

 

 

Seasonair, Inc.

 

Principal Place of Business

 

16001-A Industrial Drive, Gaithersburg, Maryland 20877

 

 

 

 

Sheren Plumbing & Heating, Inc.

 

Principal Place of Business

 

3801 Rennie School Road, Traverse City, Michigan 49684

 

 

 

CS9 Acquisition Corp.

Temp-Right Service, Inc.

 

Principal Place of Business

 

101 North Catlin, Missoula, Montana 59801

 

 

 

Carson Brothers

TRS Acquistion Corp.l

C.B. Inc.

 

 

Satellite

 

Carson Brothers, 1639 MT Highway 35, Kalispell, Montana 59901

 

 

 

 

The Capital Refrigeration Company

 

Principal Place of Business

 

619 E. Jefferson Street, Montgomery, Alabama 36104

 

 

 

CS37 Acquisition Corp.

 

 

Satellite

 

480 North Dean Road-Unit G-3, Auburn, Alabama 36830

 

 

 

 

Tri-City Mechanical, Inc.

 

Principal Place of Business

 

6875 W. Galveston, Chandler, Arizona 85226

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

3250 S. Dodge Blvd #7, Tucson, Arizona 85713

 

3450 S. Broadmont Blvd., Suite 100

Tucson, AZ 85713

 

Dave’s Refrigeration & Heating Corp.

Tri-City Acquisition Corp.

Western Building Services, Inc.

 

Principal Place of Business

 

800 E. 64th Avenue Ste 17, Denver, Colorado 80229

 

 

 

Colorado Plumbing Service

B.E.S.T. HVAC

Western Energy Services, Inc.

 

6

--------------------------------------------------------------------------------

 

SECTION 5.14 to SCHEDULE 5

 

Subsidiaries

 

COMFORT SYSTEMS USA, INC. - SUBSIDIARIES

 

ENTITY NAME

 

DOMESTIC JURISDICTION

 

FORMATION DATE

 

 

 

 

 

ACI Mechanical, Inc.

 

Delaware

 

06/26/1998

ARC Comfort Systems USA, Inc.

 

Delaware

 

03/17/1998

Accurate Air Systems, L.P.

 

Texas

 

07/23/1981

Accu-Temp GP, Inc.

 

Delaware

 

05/21/1998

Accu-Temp LP, Inc.

 

Delaware

 

05/20/1998

AirTemp, Inc.

 

Delaware

 

10/15/1998

Atlas-Accurate Holdings, L.L.C.

 

Delaware

 

12/28/1998

Atlas Comfort Systems USA, L.P.

 

Texas

 

06/28/1983

Batchelor’s Mechanical Contractors, Inc.

 

Alabama

 

03/16/1981

BCM Controls Corporation

 

Massachusetts

 

10/03/1984

California Comfort Systems USA, Inc.

 

California

 

05/18/1983

Climate Control, Inc.

 

Delaware

 

09/17/1998

Comfort Systems USA (Arkansas), Inc.

 

Delaware

 

03/17/1998

Comfort Systems USA (Atlanta), Inc.

 

Georgia

 

01/25/2005

Comfort Systems USA (Baltimore), Inc.

 

Delaware

 

10/15/1998

Comfort Systems USA (Bristol), Inc.

 

Delaware

 

08/25/1997

Comfort Systems USA (Carolinas), Inc.

 

Delaware

 

06/09/2006

Comfort Systems USA (Florida), Inc.

 

Florida

 

10/04/1976

Comfort Systems USA (Hartford), Inc.

 

Delaware

 

08/25/1997

Comfort Systems USA (Intermountain), Inc.

 

Utah

 

05/06/1969

Comfort Systems USA National Accounts LLC

 

Indiana

 

07/28/1998

Comfort Systems USA (Ohio), Inc.

 

Ohio

 

10/10/1979

Comfort Systems USA (Pasadena), L.P.

 

Texas

 

12/29/1999

Comfort Systems USA (Southeast), Inc.

 

Delaware

 

03/24/1998

Comfort Systems USA (Syracuse), Inc.

 

New York

 

03/08/1965

Comfort Systems USA (Texas), L.P.

 

Texas

 

08/14/1998

Comfort Systems USA G.P., Inc.

 

Delaware

 

08/12/1998

Comfort Systems USA (Twin Cities), Inc.

 

Minnesota

 

08/01/2001

Comfort Systems USA (Western Michigan), Inc.

 

Michigan

 

07/21/1989

CS53 Acquisition Corp.

 

Delaware

 

01/26/1999

Design Mechanical, Incorporated

 

Delaware

 

10/30/1997

Eastern Heating & Cooling, Inc.

 

New York

 

12/19/1988

Eastern Refrigeration Co., Inc.

 

New York

 

01/30/1990

Granite State Holdings Company, Inc.

 

Delaware

 

11/02/2005

Granite State Plumbing & Heating LLC

 

Delaware

 

07/31/2001

H&M Mechanical, Inc.

 

Delaware

 

06/25/1998

Helm Corporation

 

Colorado

 

10/26/1972

Hess Mechanical Corporation

 

Delaware

 

03/17/1998

Hudson River Heating and Cooling, Inc.

 

Delaware

 

08/19/2005

H-VAC Supply, L.L.C.

 

Puerto Rico

 

10/18/06

 

1

--------------------------------------------------------------------------------


 

COMFORT SYSTEMS USA, INC. - SUBSIDIARIES

 

ENTITY NAME

 

DOMESTIC JURISDICTION

 

FORMATION DATE

Hydro-Kool, L.L.C.

 

Delaware

 

03/16/2006

J&J Mechanical, Inc.

 

Kentucky

 

02/10/1981

James Air Conditioning Enterprise Inc.

 

Puerto Rico

 

07/02/1991

Martin Heating, Inc.

 

Wyoming

 

03/15/2000

Mechanical Technical Services, L.P.

 

Texas

 

08/31/1999

MJ Mechanical Services, Inc.

 

Delaware

 

12/12/1997

North American Mechanical, Inc.

 

Delaware

 

03/17/1998

Quality Air Heating and Cooling, Inc.

 

Michigan

 

09/10/1980

Quality Professional Employer Organization LLC

 

Delaware

 

12/01/2004

S.I. Goldman Company, Inc.

 

Delaware

 

03/17/1998

S.M. Lawrence Co., Inc.

 

Tennessee

 

03/08/1973

SA Associates, Inc.

 

Utah

 

03/27/1984

Salmon & Alder, LLC

 

Utah

 

07/08/1996

Seasonair, Inc.

 

Maryland

 

10/28/1966

Sheren Plumbing & Heating, Inc.

 

Delaware

 

01/26/1999

Temp-Right Service, Inc.

 

Delaware

 

09/25/1997

The Capital Refrigeration Company

 

Delaware

 

08/06/1998

Tri-City Mechanical, Inc.

 

Arizona

 

12/23/1977

Western Building Services, Inc.

 

Colorado

 

06/12/1980

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

Existing Indebtedness

 

NONE

 

1

--------------------------------------------------------------------------------
